Mr. JUSTICE CRAVEN, specially concurring: Although I concur in the court’s opinion, I write separately to address the issue of the rule announced in Jarrett that “the open and continuing cohabitation of the custodial parent with a member of the opposite sex is contrary to the manifest weight of the evidence in the absence of any tangible evidence of contemporaneous adverse effect upon the minor children.” (78 Ill. 2d 337, 345, 400 N.E.2d 421, 423.) In Jarrett, the supreme court seemingly announced a per se rule, or as Mr. Justice Moran asserted in dissent, “a conclusive presumption” of harm from the living arrangement. 78 Ill. 2d 337, 352, 400 N.E.2d 421, 426. Here the father’s cohabitation with a member of the opposite sex had terminated and he was not then the custodial parent. It is not clear whether during the time of such living arrangement he did or did not have the children with him for some periods of time in exercise of visitation privilege. Thus even under Jarrett, which we are compelled to follow, only a custodial parent that continues such cohabitation is affected by the court’s determination that such conduct “offends prevailing public policy” (78 Ill. 2d 337, 346, 400 N.E.2d 421, 424) and mandates a change of custody as between the contesting parents. We are here permitted to be concerned only with the best interest of the child and not with any conduct of the parent. In a contest for the custody of children between a parent and nonparent the presumption clearly should be that the pafent is entitled to custody absent a clear and convincing showing of parental unfitness, which unfitness would have to directly relate to the best interests of the children. No evidence in this record suggests in any way that the parent is unfit and no evidence in this record suggests in any way that the surviving parent is not entitled to custody. Accordingly, I concur in the judgment.